EXECUTION COPY

Exhibit 10.22

 

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made as of October 13, 2016, by
and between Genco Shipping & Trading Limited (the “Company” and together with
its subsidiaries and controlled affiliates and joint ventures from time to time,
the “Genco Group”) and Peter C. Georgiopoulos (“you”).

WHEREAS, you have agreed to resign as the Chairman and as a member of the Board
of Directors of the Company, and the parties wish to settle their mutual rights
and obligations arising from such resignation;

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

1.   Resignation

Your service with the Company will cease effective as of October 13, 2016 (the
“Termination Date”).  Upon the Termination Date, you shall have resigned, to the
extent applicable, as the Chairman of the Company, as a member of the board of
directors or similar body of any subsidiary of the Company and as a fiduciary of
any Company benefit plan.

2.   Payments in Connection with Separation from Service

A.  Severance.  Subject to your execution and non-revocation of the General
Release attached hereto as Exhibit A (the “General Release”), the Company shall
pay you an aggregate sum of $500,000, to be paid in a lump sum (the “Severance
Payment”).  You acknowledge and agree that this Agreement, the General Release,
and the consideration provided thereby, provide the sole basis for the Severance
Payment, and you have no other basis for entitlement to the Severance
Payment.  The Severance Payment shall be paid on the 30th day following the
Termination Date. 

B.  Equity.  Subject to your execution and non-revocation of the General
Release, you will become fully vested in the number of unvested restricted stock
awards and warrants that are outstanding on the Termination Date, as set forth
on Exhibit A.

3.   Restrictive Covenants

A.  Non-disclosure of Confidential Information.  The Genco Group owns and has
developed and compiled, and will own, develop and compile, certain techniques,
information, and materials tangible or intangible, relating to itself, its
customers, suppliers, vessels, shareholders, banks and others, which are secret,
proprietary and confidential, and which have great value to its business
(referred to in this Agreement, collectively, as “Confidential Information”).
Confidential Information shall not in any event include information which (i)
was generally known or generally available to the public or within the relevant
trade or industry prior to its disclosure to you or (ii) becomes generally known
or generally available to the public or within the relevant trade or industry
subsequent to disclosure to you other than due to your breach of your
obligations.  Confidential Information includes, but is not limited to,
information contained in manuals, documents, computer programs, compilations of
technical, financial, legal or other data, specifications, designs, business or
marketing plans, forecasts, financial information, work in







--------------------------------------------------------------------------------

 

 

progress, and other technical or business information.    You acknowledge and
agree that in the performance of your duties, the Genco Group from time to time
disclosed to you and entrusted you with Confidential Information. You also
acknowledge and agree that the unauthorized disclosure of Confidential
Information obtained by you during your service, among other things, may be
prejudicial to the interests of the Genco Group’s interests and an improper
disclosure of trade secrets. Unless the Company otherwise consents, you agree
that following the Termination Date you shall not, except as otherwise provided
herein, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any corporation, partnership, individual or other third party any
Confidential Information.  Anything herein to the contrary notwithstanding, the
provisions of this Section 3(A) shall not apply (x) when disclosure is required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with actual or apparent jurisdiction to
order you to disclose or make accessible any information or (y) to the extent
reasonably necessary to enforce or defend your rights pursuant to this Agreement
or any other agreement between you and the Company (provided that in the case of
clause (x), unless otherwise prohibited by law, you provide the Company with
prior notice of the contemplated disclosure and reasonably cooperate with the
Company at the Company’s expense in seeking a protective order or other
appropriate protection of such information).  From and after the Termination
Date, you shall not retain or take with you any Confidential Information in a
Tangible Form (defined below), and you shall as promptly as possible deliver to
the Company any Confidential Information in a Tangible Form that you then
control, as well as all other Genco Group property, including equipment,
documents or other things, that was issued to you or otherwise received or
obtained during your service with the Company that you then control. “Tangible
Form” includes information or materials in written or graphic form, on a
computer disk or other medium, or otherwise stored in or available through
electronic or other form.  Anything herein to the contrary notwithstanding, you
shall be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, personal correspondence, personal
diaries, personal calendars and Rolodexes, personal files and phone books, (ii)
information showing your compensation or relating to reimbursement of expenses,
(iii) information that you reasonably believe may be needed for tax purposes and
(iv) copies of plans, programs relating to your service, or termination thereof,
with the Company, provided that you shall provide the Company with a list and,
to the extent related to the Genco Group’s business, copies of the foregoing
upon request (in which event the Company will keep your confidential personal
information confidential in accordance with its customary business practice).  
 Nothing in this Agreement will prohibit or restrict you from responding to any
inquiry, or otherwise communicating with, any federal, state or local
administrative or regulatory agency or authority or participating in an
investigation conducted by any governmental agency or authority.  You cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of Confidential Information that: (1)  is made: (x) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  As a result, you shall have the right to disclose Confidential
Information in confidence to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law.   You also have the right to disclose Confidential Information
in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.  Nothing in this Agreement
is intended to conflict with that right





2

--------------------------------------------------------------------------------

 

 

or to create liability for disclosures of Confidential Information that are
expressly allowed by the foregoing.

B.  Mutual Non-disparagement.  From and after the Termination Date, you shall
not make any disparaging or derogatory remarks or statements (written, oral,
telephonic, electronic, or by any other method) about the Genco Group or any of
its respective owners, partners, managers, directors, officers, employees or
agents, including, without limitation, any remarks or statements that could be
reasonably expected to adversely affect in any manner (i) the conduct of the
Genco Group’s businesses or (ii) the business reputation or relationships of the
Genco Group and/or any of their past or present officers, directors, agents,
employees, attorneys, successors and assigns.  Similarly, upon the Termination
Date, the Company will instruct the members of the board of directors of the
Company and the named executive officers of the Company not to make any such
statements about you and they shall not make any such statement about you.

C.  Non-Interference.  From the period beginning on the Termination Date and
ending one year after the Termination Date, you agree not to: (i) with respect
to deals or transactions under consideration upon the Termination Date, solicit,
induce or encourage any existing or potential client or counterparty of the
Genco Group to forego the proposed deal or transaction or to consummate the deal
or transaction instead with another firm, company, business, partnership or
enterprise, whether you are employed by that entity or not; (ii) solicit, or
induce or encourage any person, entity, or group to cease doing business with
the Genco Group or reduce the amount of business it does with the Genco Group or
encourage any person, entity, or group who is a prospective business partner or
customer to avoid or lessen such person’s, entity’s, or group’s prospective
business with the Genco Group; (iii) hire, solicit, recruit, induce, procure or
attempt to hire, solicit, recruit, induce or procure, directly or indirectly,
any person who is an employee of the Genco Group or who was such an employee at
any time during the year preceding the Termination Date; (iv) assist in hiring
any such person by any other individual, sole proprietorship, firm, company,
business, partnership, or other enterprise; or (v) encourage any such person to
terminate his or her employment, without the express written consent of the
Company.

D.  Enforcement of Restrictive Covenants.  You acknowledge that the Company
would sustain irreparable injury in the event of a violation by you of any of
the provisions of Section 3 hereof, and by reason thereof you consent and agree
that if you violate any of the provisions of said Section 3, in addition to any
other remedies available, the Company shall be entitled to a decree specifically
enforcing such provisions, and shall be entitled to a temporary and permanent
injunction restraining you from committing or continuing any such violation,
from any arbitrator duly appointed in accordance with the terms of this
Agreement or any court of competent jurisdiction, without the necessity of
proving actual damages, posting any bond, or seeking arbitration in any forum.

4.   Tax Matters

A.  Withholding of Taxes.

All payments or benefits provided by the Company to you under this Agreement
shall be subject to the withholding of such amounts relating to taxes and other
payroll deductions as the





3

--------------------------------------------------------------------------------

 

 

Company may reasonably determine it should withhold pursuant to any applicable
law, regulation or Company policy.

B.  Effect of Section 409A of the Code.

The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and applicable guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In no event whatsoever shall the Company be liable for
any additional tax, interest or penalties that may be imposed on you by Code
Section 409A or any damages for failing to comply with Code Section 409A.

5.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws.  If
any dispute should arise concerning this Agreement, the interpretation of the
terms of the Agreement or otherwise relating in any way to the terms and
conditions of your service or its termination, including any claim of statutory
discrimination, the parties agree to submit the dispute to arbitration before a
panel of three (3) neutral arbitrators at the American Arbitration Association
(the “AAA”) in New York, New York, except that in the event of any controversy
relating to any violation or alleged violation of any provision of Section 3
hereof, the Company in its sole discretion shall be entitled to seek injunctive
relief from a court of competent jurisdiction in accordance with Section 3(D)
hereof without any requirement to seek arbitration for such injunction.  For
injunctive relief, it is agreed that any court of competent jurisdiction also
may entertain an application by either party.  The parties further agree that no
demand for punitive damages shall be made in any such arbitration proceeding and
that the arbitrators shall not have the power to award punitive damages in any
such proceeding.  Any award of the arbitrators shall be final and binding,
subject only to such right of review as may be provided under applicable
law.   The parties hereto agree that any arbitral award may be enforced against
the parties to an arbitration proceeding or their assets wherever they may be
found.  The Company consents to the personal jurisdiction of the Courts of the
State of New York (including the United States District Court of New York) for
purpose of enforcing any arbitral award and the Company further agrees not to
interpose any objection for improper venue in any such proceeding.

6.   Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof; and this Agreement supersedes all other agreements
and drafts hereof, oral or written, between the parties hereto with respect to
the subject matter hereof.  No promises, statements, understandings,
representations or warranties of any kind, whether oral or in writing, express
or implied, have been made to you to induce you to enter into this Agreement
other than the express terms set forth herein, and you are not relying upon any
promises, statements, understandings, representations, or warranties other than
those expressly set forth in this Agreement.





4

--------------------------------------------------------------------------------

 

 

7.   Modification/Waiver

This Agreement may not be modified or amended except in writing signed by the
parties. 

8.   Counterpart Agreements

This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.

[SIGNATURES ON FOLLOWING PAGE]





5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

 

 

PETER C. GEORGIOPOULOS

 

 

 

 

 

/s/ Peter C. Georgiopoulos

 

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

Name:  John C. Wobensmith

 

Title:  President

 

 



6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

 

Award Type

Grant Date

Total Grant

Amount Unvested and Accelerating
on Termination Date

Warrants1

8/7/14


1,785,498

595,166

Warrants

8/7/14


1,850,257

616,752

Warrants

8/7/14


2,782,341

927,447

Restricted Stock

8/7/14


83,295

27,765

Restricted Stock

2/17/16


40,816

40,816

--------------------------------------------------------------------------------

1You may exercise your warrants in accordance with the terms and conditions set
forth in the applicable award agreements.

 

 



1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Agreement”) dated October 13, 2016, is made and
entered into by and between Genco Shipping & Trading Limited (the “Company”),
and Peter C. Georgiopoulos (the “Former Director”).

WHEREAS, the Former Director has resigned effective October 13, 2016; and

WHEREAS, pursuant to the Separation Agreement between the Former Director and
the Company, dated October 13, 2016, (the “Separation Agreement”) it is a
condition precedent to the Company’s obligations to make certain payments under
Section 2 of the Separation Agreement and that Former Director executes and
delivers this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Separation Agreement, the sufficiency and receipt of which is
hereby acknowledged, the Former Director agrees as follows:

1.         General Release and Waiver of Claims.

(a)        In consideration for the benefits provided to Former Director under
the Separation Agreement (the “Consideration”), Former Director hereby releases
and forever discharges and holds the Company, subsidiaries of the Company,
affiliates of the Company and each officer, director, employee, partner (general
and limited), equity holder, member, manager, agent, subsidiary, affiliate,
successor and assign and insurer of any of the foregoing (collectively, the
“Releasees”) harmless from all claims or suits, of any nature whatsoever
(whether known or unknown), being directly or indirectly related to Former
Director’s service with the Company or the termination thereof, including, but
not limited to, any claims for notice, pay in lieu of notice, wrongful
dismissal, discrimination, harassment, severance pay, bonus, incentive
compensation, interest, any claims relating to Former Director’s service as with
the Company, through the date hereof. 

(b)        This release includes, but is not limited to, contract and tort
claims, claims arising out of any legal restriction on the Company’s right to
terminate its employees and claims or rights under federal, state, and local
laws prohibiting employment discrimination, including, but not limited to,
claims or rights under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Civil Rights Act of 1991; the Equal Pay Act; the Age
Discrimination in Employment Act of 1967 (“ADEA”), including the Older Workers
Benefit Protection Act of 1990; the Americans with Disabilities Act; the
Employee Retirement Income Security Act; the Worker Adjustment and Retraining
Notification Act, and any other federal, state, or local law (statutory or
decisional), regulation or ordinance (if and to the extent applicable and as the
same may be amended from time to time), or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Releasees; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees,





1

--------------------------------------------------------------------------------

 

 

or other expenses (including attorneys’ fees incurred in these matters), which
arose through the date Former Director executes this Agreement.

(c)       Former Director acknowledges that the consideration given for this
Agreement is in addition to anything of value to which Former Director was
already entitled. 

(d)       Former Director acknowledges that because this Agreement contains a
general release of all claims including under the ADEA, and is an important
legal document, he has been advised to consult with legal counsel of his own
choosing.  Former Director may take up to twenty-one (21) days to decide whether
to execute this Agreement, and he may revoke his signature by delivering or
mailing a signed notice of revocation to the Company at its corporate offices
within seven (7) days after executing it. 

(e)       Notwithstanding the foregoing, this Agreement does not release
(i) claims which cannot be lawfully released, (ii) Former Director’s rights of
indemnification and directors’ and officers’ liability insurance coverage, if
any, to which he is entitled with regard to his service as a director of the
Company and (iii) claims with respect to the breach of any covenant to be
performed by the Company pursuant to this Agreement or any other claims arising
from actions or omissions occurring after the date of this Agreement.  Further,
the release contained herein does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company with respect to
payments to be made under Section  2 of the Separation Agreement.

(f)        Former Director acknowledges that there is a risk that after signing
this Agreement he may discover losses or claims that are released under this
Agreement, but that are presently unknown to him.  Former Director assumes this
risk and understands that this Agreement shall apply to any such losses and
claims.  Former Director understands that this Agreement includes a full and
final release covering all known and unknown, suspected or unsuspected injuries,
debts, claims or damages which have arisen or may have arisen from any matters,
acts, omissions or dealings released herein.  Former Director acknowledges that
by accepting the Consideration, he assumes and waives the risks that the facts
and the law may be other than as he believes. 

2.         Nothing in this Agreement shall be construed to affect the
independent right and responsibility of the Equal Employment Opportunity
Commission (“EEOC”) to enforce the law; provided,  however, Former Director is
barred from receiving any monetary damages in connection with any EEOC
proceeding concerning matters covered by this Agreement to the fullest extent
permitted by law.

3.         This Agreement shall not be construed as an admission by any of the
Releasees or the Former Director of any violation of any federal, state or local
law.

4.         FORMER DIRECTOR ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY; THAT TO THE EXTENT HE HAS DESIRED, HE HAS AVAILED HIMSELF OF THAT
RIGHT; THAT HE HAS CAREFULLY READ AND





2

--------------------------------------------------------------------------------

 

 

UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT; AND THAT HE IS KNOWINGLY
AND VOLUNTARILY ENTERING INTO THIS AGREEMENT.

5.         Dispute Resolution.  Any dispute arising out of, under, pursuant to,
or in any way relating to this Agreement shall be governed by Section 5 of the
Separation Agreement.

6.         Miscellaneous

(a)       Governing Law.  This Agreement and any and all claims arising out of,
under, pursuant to, or in any way related to this Agreement, including but not
limited to any and all claims (whether sounding in contract or tort) as to this
Agreement’s scope, validity, enforcement, interpretation, construction, and
effect shall be governed by the laws of the State of New York (without regard to
any conflict of law rules which might result in the application of the laws of
any other jurisdiction). 

(b)       Construction.  There shall be no presumption that any ambiguity in
this Agreement should be resolved in favor of one party hereto and against
another party hereto.  Any controversy concerning the construction of this
Agreement shall be decided neutrally without regard to authorship.

(c)       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, and
such counterparts will, when executed by the parties hereto, together constitute
but one agreement.  Facsimile and electronic signatures shall be deemed to be
the equivalent of manually signed originals.

(d)       Modification; Waiver.  This Agreement may not be modified or amended
except in writing signed by the parties. 

(e)       Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof; and this
Agreement supersedes all other agreements and drafts hereof, oral or written,
between the parties hereto with respect to the subject matter hereof.  No
promises, statements, understandings, representations or warranties of any kind,
whether oral or in writing, express or implied, have been made to Former
Director to induce Former Director to enter into this Agreement other than the
express terms set forth herein, and Former Director is not relying upon any
promises, statements, understandings, representations, or warranties other than
those expressly set forth in this Agreement.

[Signature page to follow]

 

 



3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

 

 

Genco Shipping & Trading Limited

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed to:

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.  I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.  I ALSO UNDERSTAND THAT I MAY REVOKE MY SIGNATURE WITHIN SEVEN
(7) DAYS AFTER SIGNING.

 

 

 

 

Peter C. Georgiopoulos

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------